DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 10 May 2021 has been considered.

Allowable Subject Matter
Claims 1-2, 5, 7-16, 18-22, and 42 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Langenberg et al. (US #2020/0202866) in view of Athias (US #2019/0228780) further in view of Mixter et al. (US #2017/0025124), Archibald et al. (US #2016/0127900), Goldstein (US #2017/0215011), and further in view of Akkermans et al. (US #2008/0262382) teaches a primary device arranged to communicate with one or more secondary devices across a communications network, the primary device comprising:
at least one processor;
memory comprising computer executable instructions, which when executed by the at least one processor, are configured to:
receive an audio signal comprising a voice command associated with a user;
identify the user based on the voice command.


access a user register, wherein the user register comprises at least one registered user identifier and one or more secondary device identifiers associated with each of the at least one registered user identifiers;
determine a registered user identifier of the user register associated with the identified user;
determine, from the user register and using the determined identifier, a secondary device associated with the identified user from the one or more secondary devices; and
transmit a response to the voice command to the determined secondary device, wherein the response to the voice command is to be provided to a user of the determined secondary device.

These limitations, in combination with the remaining limitations of independent claims 1 and 22 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651